Smith, J.,
dissenting:
I think the decree should be affirmed.
Maryland has long been recognized as one of the more strict, if not one of the most strict, of the states relative to divorce. In fact, back in 1937-38 Professor John S. Strahorn, Jr., of the School of Law of the University of Maryland, was fond of making the point to his classes in domestic relations that there were only two states in the United States as of that time with divorce laws more strict than Maryland — New York, where the only ground was adultery, and South Carolina, which at that time did not permit divorce.
With that background it becomes interesting and significant to note that our predecessors in Harding v. Harding, 22 Md. 337 (1864), having its origin in 1857, reversed the chancellor who had denied relief to the wife. There a woman left her husband after his “allegations of the gravest and most serious character, impeaching the virtue and chastity of the appellant, and charging that her child was not his, but the offspring of another man.” The Court said:
“Under these circumstances, he told her to leave his house; her expulsion was as much compulsory as if he had employed force to eject her. And being, according to the proof in the record, without sufficient cause, we must consider it as an unjustifiable abandonment and desertion on his part. So it was decided in Levering v. Levering, 16 Md. 213.” Id. at 345.
Moreover, although there have been many statements by this Court to the effect that generally speaking a single act of violence will not be sufficient to justify a wife in leaving her husband, in the day when divorce was much less prevalent than it is today and our divorce laws much more strict than they are today, our predecessors in the case of Levering v. Levering, 16 Md. 213 (1860), said:
“There is evidence to prove that, on one occa*656sion, forgetful of his duty and obligation to cherish and protect her, or, what is more probable, impelled by the madness of intoxication, he inflicted violence upon her person. Such conduct, when taken in connection with other facts and circumstances of the case, showing his ill-treatment of his wife, in the eye both of humanity and the law, would justify her in leaving his society * * *.
“By the Act of 1841, the court is authorized to decree a divorce a■ mensa et thoro for cruelty of treatment. We have said that in this case there is evidence of such cruelty as justified the complainant in leaving the society of her husband. Such evidence, under the law, authorizes us to sanction that separation by pronouncing a decree of divorce a mensa et thoro, and this relief we are warranted in granting by the evidence in this cause, under the 3rd section of the Act of 1841.” Id. at 219.
This holding of Levering has been cited as recently as Stirn v. Stirn, 183 Md. 59, 65, 36 A. 2d 695 (1944). More recently, a similar statement relative to one act was made in Scheinin v. Scheinin, 200 Md. 282, 289, 89 A. 2d 609 (1952). See also Annot., 7 A.L.R.3d 761 (1966).
In Scheinin Judge Delaplaine said for the Court:
“So in Maryland physical violence is no longer essential to constitute cruelty of treatment. It is now accepted that cruelty as a cause for divorce includes any conduct on the part of the husband or wife which is calculated to seriously impair the health or permanently destroy the happiness of the other. Thus any misconduct of a husband that endangers, or creates a reasonable apprehension that it will endanger, the wife’s safety or health to a degree rendering it physically or mentally impracticable for her to properly discharge the marital duties constitutes *657cruelty within the meaning of the divorce statute. Wendel v. Wendel, 154 Md. 11, 139 A. 573. For instance, in Silverberg v. Silverberg, 148 Md. 682, 130 A. 325, this Court held that evidence that the husband had made false and malicious accusations of unchastity against his wife in the presence of others and had committed other acts designed to humiliate her justified a divorce a mensa el thoro.” Id. at 289-90.
In that case there was no showing of wrong-doing between the husband and his secretary, but they did move into a new home of the parties before the wife did. The wife later objected to the secretary’s presence in the home and there were disagreements between them. She asked the secretary to leave, to which the husband objected. The husband “talked to her in abusive language and ridiculed her before the children.” The wife claimed, and the husband denied, that he ordered her out of the bedroom. The husband and the secretary took nightly trips together and after the cessation of cohabitation between the husband and wife, traveled together to the seashore. The wife did not move out of the home because she had nowhere else to go. The Court said:
“The chancellor, who had the advantage of seeing and hearing the witnesses, believed complainant rather than defendant, and we are unwilling to say that he was clearly wrong in his decision. Defendant’s continued misconduct naturally would have the effect of making the matrimonial relation intolerable. * * *
“It is not important that defendant did not drive his wife from home by force. If ill temper, vile language and artifice succeed, they are as reprehensible as forcible compulsion. In either case the offending party is responsible for the separation. We are satisfied that defendant either contrived or wilfully permitted the
*658cessation of cohabitation, and accepted it with complacency. It is not necessary for a wife to prove that her husband, in committing wrongful acts, entertained a settled purpose to drive her away; it is sufficient if the separation was the natural consequences of his acts.” Id. at 291-93.
Instances in which constructive desertion has been found have included: Liccini v. Liccini, 255 Md. 462, 258 A. 2d 198 (1969), accusation of homosexuality; Soles v. Soles, 248 Md. 723, 238 A. 2d 235 (1968), where the husband insisted upon abnormal sexual relations, the wife stating that the husband received “ ‘more satisfaction from oral sex relations’ than she considered normal”; Hamilton v. Hamilton, 242 Md. 240, 218 A. 2d 684 (1966), where the wife forced the husband to live apart from the family in the attic and, although he was permitted to eat dinner with the wife and children, the children were not allowed to speak to him nor permitted to pass food to him at the table; Bryce v. Bryce, 229 Md. 16, 181 A. 2d 455 (1962), where the wife pushed the. husband down cellar steps, attacked him physically on different occasions, ripping his clothes and throwing objects at him and publicly ridiculed and embarrassed him; Pohzehl v. Pohzehl, 205 Md. 395, 109 A. 2d 58 (1954), where the husband falsely accused the wife of adultery, ordered her from the home, and would permit her to return only if she agreed to enter into a blackmail scheme against the person with whom the husband had accused her of having committed adultery; Zimmerman v. Zimmerman, 199 Md. 176, 85 A. 2d 802 (1952), where the husband insisted that a cousin, who had an open wound which emitted a sickening odor, live in the home; Eberwein v. Ebemvein, 193 Md. 95, 65 A. 2d 792 (1949), where the wife falsely accused husband and his family of thievery, claiming that her mother-in-law taught her own children to steal, that the husband and his mother had stolen various items from stores, post offices, etc.; Geisey v. Geisey, 190 Md. 618, 59 A. 2d 319 (1948), where the husband re*659stricted the wife so that she was not allowed to go shopping, to the cinema, to visit her family or to have friends, and when visiting a restaurant she was obliged to face the wall or the kitchen for fear she would be attracted to another man; and Kruse v. Kruse, 179 Md. 657, 22 A. 2d 475 (1941), where the wife, who apparently was mentally ill, made a severe attack on the husband, complained to his employer of his immoral conduct with women at work, accused him of infidelity in the presence of their child, struck the husband and locked herself in the bedroom. In Kruse, Chief Judge Bond said for the Court:
“It is settled that conduct of one spouse which compels the other to leave may justify a divorce to that other on the ground of desertion, even though the conduct may not justify a divorce on the ground of cruelty. Harding v. Harding, supra; Singewald v. Singewald, 165 Md. 136, 137, 166 A. 441. It must, however, render impossible the continuation of matrimonial cohabitation with safety, health, and self-respect. Schwartz v. Schwartz, 158 Md. 80, 90, 148 A. 259. And putting aside for the moment the question of this wife’s responsibility, this Court, concurring with the chancellor, concludes that her actions did render it practically impossible for the husband to continue living with her longer than he did. As described in the record it was such as would break the patience of any husband. His work and livelihood would have been jeopardized if he had continued, and peaceful living seems to have been impossible.” Id. at 663.
See also Rosenthal v. Rosenthal, 202 Md. 375, 96 A. 2d 500 (1953), where there was evidence of excessive sexual demands; after the husband quarreled with the wife he demanded sexual intercourse; and on one occasion “[a]fter she took refuge [in the home of a sister], her husband banged on the front door and shouted: Tf you don’t let me in, I will kill everybody in there!’ ” The hus*660band then entered and struck the wife. There Judge Delaplaine said for this Court in reversing the chancellor:
“The chancellor stated that both were temperamental and highstrung and neither was willing to afford to the other that degree of compatibility which each had the right to expect. The chancellor also stated that the scuffles were not acts of cruelty, but were merely episodes in which both parties were engaged.
“We are convinced that the evidence is sufficient to warrant a divorce either on the ground of cruelty or on the ground of constructive desertion. In the first place, the record is replete with proof that appellant was striving to be a faithful wife and mother. Her earnest desire was to have a home in which she could rear her young son. She declared on the stand: T tried to be a good wife and mother. I did everything I knew possible. Anything that was in my power I would do. * * * I was always home. I always had my meals prepared, and I always tried to keep my home to the best of my ability.’
“The difficulty was that her husband had no regard for her feelings or her health. She told the Court: T have met all kinds of people but I never in my life heard the language that could come out of one man’s mouth. When I was eating I would have to go in the bathroom and throw up, and in the presence of my child, and the child was repeating the same thing as my husband. That really made me sick also. I have never heard the language in my life to come out of any one's mouth that came out of his mouth.’
“The law is now established in this State that physical violence is not essential to constitute cruelty of treatment. As stated in Scheinin v. Scheinin, 200 Md. 282, 289, 89 A. 2d 609, 612: ‘ “It would be a reproach to the law to permit *661a husband to ruin the health of his wife or kill her in one way, but not in any other.” ’ We adhere to the rule that mere rudeness, the use of profane and abusive language, and even sallies of passion do not constitute cruelty as a ground for divorce. Sullivan v. Sullivan, 199 Md. 594, 87 A. 2d 604. On the other hand, any misconduct of a husband that endangers his wife’s health to a degree rendering it physically or mentally impossible for her to properly discharge the marital duties constitutes cruelty within the meaning of the divorce statute. Moreover, any misconduct of a husband that renders the marital relation intolerable and compels the wife to leave him may justify a divorce on the ground of constructive desertion, even though the conduct may not justify a divorce on the ground of cruelty. Any misconduct of a husband that makes it impossible for his wife to live with him without loss of her health and self-respect, or gives her reasonable apprehension of bodily injury, will justify her in leaving him. Eberwein v. Eberwein, 193 Md. 95, 65 A. 2d 792.” Id. at 380-81.
The rule is well-established in Maryland that in divorce actions evidence of occurrences subsequent to the filing of a bill of complaint or a cross-bill is admissible in evidence, although only, as Chief Judge Bruñe said in Besche v. Besche, 209 Md. 442, 452, 121 A. 2d 708 (1956), “as reflecting upon intent or probabilities or revival of condoned offenses (as in Schwab v. Schwab, 96 Md. 592, 54 A. 653 [(1903)]).” See also Dearholt v. Dearholt, 178 Md. 405, 13 A. 2d 538 (1940) ; Williams v. Williams, 156 Md. 10, 15-16, 142 A. 510 (1928) ; and Carter v. Carter, 139 Md. 265, 271, 114 A. 902 (1921). Also see 24 Am.Jur.2d Divorce and Separation §§ 366, 372 (1966). I would regard the husband’s conduct here subsequent to the separation as having no less bearing in reflecting upon “intent or probabilities”.
*662Here the chancellor quite obviously believed the wife and her witnesses. The bedroom incident the night before the separation was corroborated by the daughter. We have said that in a contested case only slight corroboration is necessary.
If Mrs. Coover had not poured out the drink, then she might definitely have established that her husband put poison in it. On the other hand, the chancellor concluded that the husband did put some foreign substance in it. I find most persuasive the chancellor’s comment:
“This is an act of a foreign substance being put in a drink. It is readily admitted by this Court that no one knows what that foreign substance was. By the same token, if Mr. Coover would have shot a gun at his wife and missed her five or six different times would the fact that he missed her and didn’t hurt her mean that one act was not sufficient for her to be put in fear and to leave ? This Court feels this type of action fits more that type of a pattern than the type of pattern in the cases which have been stated wherein it takes more than one act. In those cases it didn’t state it always is more than one act, it just stated under the circumstances of these cases, and this Court distinguishes this case from those cases.”
In my mind it is not necessary to establish that it was in fact poison that the husband put in the drink. It is., obvious that he desired the wife to believe that the drink had been harmfully adulterated. Such conduct on the part of the husband would be calculated to place terror in the heart of any woman. It comes entirely within the prior cases in this Court which have justified “the wife in leaving [the husband] when it makes it impossible for her to live with him without loss of her health or self-respect, or gives her reasonable apprehension of bodily injury.” Scheinin v. Scheirdn, swpra, at p. 290.
The most peculiar conduct of the husband subsequent *663to the separation, including his apparently unfounded allegations and complaints to public authorities relative to alleged misuse by the wife of funds of the children, serves to emphasize his state of mind and make abundantly clear his hostility toward his wife.
The changing mores of our society are well-demonstrated when one notes that the report of the Administrative Office of the Courts for the period between September 1, 1968, and August 31, 1969, states that 50.7 per cent of the 25,149 equity cases filed in Maryland were divorce proceedings. If our predecessors of more than 100 years ago were content to find cruelty in Levering, supra, and constructive desertion in Harding, supra, justifying the wife in both instances in leaving the husband, then I certainly believe that the husband’s conduct here, believed by the chancellor who had the opportunity to hear and observe the demeanor of the witnesses, should be interpreted as justifying the wife’s absenting herself from the home.